Citation Nr: 1446366	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  12-06 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for traumatic brain injury (TBI) residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1977 to June 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.


FINDINGS OF FACT

1.  By a January 2003 rating decision, the RO denied service connection for a head injury/concussion.  The Veteran did not appeal that decision or submit new and material evidence.

2.  Evidence received since the January 2003 rating decisions is new and raises a reasonable possibility of substantiating the claim of service connection for TBI residuals.

3.  The Veteran sustained a closed head injury during an incident on August 24 and August 25, 1978; however, that incident was the result of the Veteran's own willful misconduct.
 
4.  The evidence shows that the Veteran's current TBI residuals are proximately due to the August 24 and August 25, 1978 incident, rather than the incidents on June 29, 1977 and/or July 21, 1978.

CONCLUSIONS OF LAW

1.  The January 2003 RO decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  New and material evidence has been received since the January 2003 rating decision to reopen the Veteran's claim for service connection for TBI residuals.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for TBI residuals have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed, unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994), Justus v. Principi, 3 Vet. App. 510, 513 (1991).

The Veteran's claim for entitlement to service connection for a head injury/concussion was denied in January 2003 because the disability was found to the result of the Veteran's willful misconduct during service, namely that the injury occurred following the willful ingestion of illegal drugs and alcohol.  The RO also noted that the Veteran had a concussion at age twelve prior to entering military service and that permanent aggravation of such a condition was not shown.  

Since the January 2003 decision, the Veteran has asserted that his TBI is a result of two other in-service events not previously considered in connection with his head injury and concussion.  These incidents occurred on June 29, 1977 and July 21, 1978 and involved the Veteran being pushed into a window and being punched while lying in his bunk.  The additional evidence received since the January 2003 rating decision has not been previously submitted to VA and identifies in-service incidents that have not been found to be the result of the Veteran's own willful misconduct.  As a result, the evidence raises a reasonable possibility of substantiating the claim for service connection, and the claim will be reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Service Connection

The Veteran contends that his current TBI symptoms are a result of an in-service injury that was not sustained as a result of his own willful misconduct.

For disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation not the result of misconduct.  38 U.S.C.A. § § 1110, 1131; 38 C.F.R. § 3.303.

"Willful misconduct" means an act involving conscious wrongdoing or known prohibited action.  An action will be willful misconduct if it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  However, a mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  Willful misconduct will not be determinative unless it is the proximate cause of injury, disease or death.  38 C.F.R. § 3.1(n).  A service department finding that injury, disease or death was not due to misconduct will be binding on VA unless it is patently inconsistent with the facts and the requirements of laws administered by VA.  Id.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran has identified two in-service incidents involving a head injury which he believes caused his current TBI symptoms.  The first occurred in June 1977.  The Veteran was pushed into a window.  Service treatment records document this event and show the Veteran received sutures on his scalp.  The next occurred in July 1978.  He stated that he was sleeping in his bunk when he was punched in the face by his comrades.  The Veteran suffered a fractured mandible.  However, the RO service-connected the Veteran for the laceration to the frontal scalp incurred on June 29, 1977 and residuals of a mandible fracture incurred on July 21, 1978.

In the June 2003 rating decision, the Veteran's head injury was evaluated based on his reports of an injury incurred in August 1978.  On such date, the Veteran was arrested by police and charged with Driving under the Influence (DUI).  The Veteran contends that he unknowingly smoked PCP spiked marijuana and PCP spiked alcohol that evening.  When he was pulled over by the Military Police, the Veteran states he became paranoid and scared.  He states that the Military Police pulled over and beat him.  After the Veteran was brought to a holding cell, he states that his jaw was broken and he was brought to the hospital.  On the way back from the hospital the Veteran states that he was scared and "tried to escape."  He was unsuccessful and brought back to his cell, where he states he was left until morning.

Based on the Veteran's report, a VA examination and opinion were obtained in May 2011.  The examiner was asked to determine if either the June 1977 or the July 1978 incident was the first manifestation of the Veteran's current TBI symptoms.  The examiner concluded that it was less likely than not that the Veteran's current TBI residuals were caused by or a result of the injuries sustained in June 1977 and July 1978.  Instead, the examiner indicated that the Veteran's current TBI residuals were as least as likely as not caused by or the result of the injuries sustained in August 1978.  He stated that the two injuries before the August 1978 arrest could not account for the symptoms the Veteran currently experiences.  Indeed, the examiner noted that the Veteran himself was more focused on the injuries from August 1978, which were the worst of all of his head injuries.

The Board notes that the May 2011 examination also referenced the Veteran's report of being run over by a camper when he was twelve years old.  The Veteran reported that he was in a coma for approximately nine days and placed in a body cast.  He also reported riding a motorcycle accident when he was seventeen.  While these incidents of loss consciousness clearly pre-date active duty service, in this case, competent medical evidence has found that the Veteran's current TBI residuals are a result of the in-service arrest in August 1978.  This incident has been deemed the result of the Veteran's own willful misconduct stemming from his DUI.  VA law specifically prohibits the grant of service connection for a disability where, as here, it has been medically related to the Veteran's willful misconduct.  See 38 C.F.R. § 3.301.

The Board further acknowledges that the Veteran's contention is not that he sustained an injury directly as a result of a DUI.  Instead, the Veteran contends that Military Police injured him while arresting him.  Even considering this distinction, however, the evidence shows that the Veteran sustained a DUI charge and was combative toward Military Police.  Indeed, the Veteran himself acknowledged that, though unknowingly, he ingested PCP and became paranoid during the arrest.  He attempted to "escape" arrest.  The evidence does not show that he was purposely beaten by the military police as alleged.  

VA regulations state that no compensation shall be paid if a disability is the result of alcohol abuse.  38 C.F.R. § 3.301.  For the purpose of this regulation, alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user; drug abuse means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301(d).  See also 38 U.S.C.A. § 105; 38 C.F.R. § 3.1(m).  Furthermore, VA's General Counsel has ruled that direct service connection for a disability which results from a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits where, as here, the claim was filed after October 31, 1990.  See VAOPGCPREC 7-99, 64 Fed. Reg. 52375 (1999); VAOPGCPREC 2-98, 63 Fed. Reg. 31263 (1998).

In short, the most competent evidence of record reflects that the Veteran's current TBI residuals were incurred as a direct result of an act of willful misconduct, specifically, his abuse of alcohol and drugs.  The May 2011 examiner indicated that the Veteran's current TBI residuals are more likely related to his August 1978 arrest rather than his previous two injuries.  Indeed, the residuals of both the window push and punch to the face have already been service-connected.  As a result, the Board finds that a preponderance of the evidence is against the claim for service connection for TBI residuals, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 49.  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by a February 2011letter to the Veteran.  The February 2011letter specifically informed the Veteran of the evidence necessary to substantiate the claim with regard to new and material evidence.  Kent v. Nicholson, 20 Vet. App. 1 (2006).
Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, VA treatment records, statements in support of the claim by the Veteran and his representative, and a VA examination.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet.  App. 303, 312 (2007).  The Board finds the May 2011 examination was adequate because the examiner reviewed the Veteran's relevant medical history, recorded pertinent examination findings, and provided a sufficient analysis to support the conclusions rendered.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007).  The Veteran has not challenged the examination's adequacy or thoroughness, or the competency of the examiner.  Accordingly, VA's duty to provide a VA examination is satisfied.  

The Board notes that the Veteran reported receiving disability benefits from the Social Security Administration (SSA).  However, documentation indicates that the Veteran receives disability for his schizophrenia.  Thus, SSA records need not be obtained in this instance because the Veteran's report does not indicate such benefits are relevant to the claim on appeal.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

New and material evidence having been received, the application to reopen a claim entitlement to service connection for TBI residuals is granted.

Entitlement to service connection for TBI residuals is denied.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


